       Case 3:19-cv-00109-TSL-RHW Document 15 Filed 06/26/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

CHRISTOPHER PORTER                                                           PLAINTIFF

v.                                             CIVIL ACTION NO.: 3:19-cv-109-TSL-RHW

SIEMENS INDUSTRY, INC.                                                    DEFENDANT


                                   NOTICE OF SERVICE

        PLEASE TAKE NOTICE that Plaintiff has this day served the following:

        1.      Plaintiff’s Pre-Discovery Disclosures.

        A true and correct copy of this Notice has been served upon the Defendant along

with the document. The original pleadings are being retained in the possession of counsel

for the Plaintiff.

        THIS, the 26th day of June 2019.

                                            Respectfully submitted,

                                            s/Nick Norris
                                            NICK NORRIS (MSB #101574)
                                            Attorney for Plaintiff
OF COUNSEL:

WATSON & NORRIS, PLLC.
1880 Lakeland Drive, Suite G
Jackson, Mississippi 39216
Telephone: (601) 968-0000
Facsimile: (601) 968-0010
nick@watsonnorris.com
     Case 3:19-cv-00109-TSL-RHW Document 15 Filed 06/26/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

      I, NICK NORRIS, attorney for the Plaintiff, do hereby certify that I have this day

served via ECF filing or by United States mail, postage prepaid, a true and correct copy

of the above and foregoing document to all counsel of record.



      SO CERTIFIED, this, the 26th day of June 2019.

                                        s/Nick Norris
                                        NICK NORRIS




                                           2
